Citation Nr: 1420001	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-38 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to September 1997.  This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  An April 2011 videoconference hearing was held by the undersigned; transcripts of this hearing have been associated with the claims file.  This case was remanded in May 2011 and January 2012 for further development.


FINDING OF FACT

A low back disability was not manifested during service, and the current low back disability is not otherwise causally related to service, to include any injury during service.


CONCLUSION OF LAW

Low back disability was not incurred in nor aggravated by active military service, nor may it be presumed to have been incurred or aggravated by such service. 
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in March 2009 and April 2009 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183   (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112   (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in March 2009, which was prior to the April 2009 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  The March 2009 and April 2009 letters also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  Service treatment records (STRs) and VA medical records are associated with the file.  Additionally, the Veteran was afforded VA examinations in June 2009 and June 2011.  Under the circumstances, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4) .

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board's analysis will focus specifically on the evidence pertinent to the claim, and what it shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic disability during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he is entitled to service connection for a low back disability as a result of an injury during service, to include lifting a helicopter tailgate.  Veteran alleges that he began experiencing recurrent back pain around 2005 as a result of this in-service injury. 

A November 1995 service treatment record (STR) notes the Veteran sought treatment for low back pain after lifting a ramp.  It was assessed as a lower back strain and he was prescribed Motrin and heat.  On discharge examination in July 1997, the Veteran expressly denied recurrent back pain or back injury; his spine was clinically evaluated as normal.

An August 2004 VA treatment record notes the Veteran sought treatment for low back pain following a snowboarding accident.  He reported the pain had been persistent and had been getting progressively worse over the previous few weeks.  There was no palpable bony tenderness, though some mid-back tenderness at T4-T5.  His muscle strength was 5/5.  The assessment was a probable paraspinal muscle strain; physical therapy was recommended with the prospect of imaging in the future if necessary. 

An October 2008 VA treatment record notes the Veteran sought treatment for low back pain indicating that he had hurt his back in the military, but it had not presented a continuing problem since then.  He reported sharp pain shooting up to the mid area.  

March 2009 imaging studies showed the Veteran's sacroiliac joints were normal and there was no evidence of sacroilitis or degenerative changes.

At the June 2009 VA examination, the Veteran reported the onset of his low back pain to be 1995, following an injury in service.  He indicated that it had been bothering him for the past few years and he first sought treatment for the pain around March 2009, at which point the pain was located in the left sacroiliac (SI) joint area and X-rays were normal.  The Veteran reported the pain to be between a 4 or 5/10 and there were no flare-ups, and no radiating pain or numbness in either leg.  The examiner diagnosed a left SI joint strain.  No medical opinion as to the etiology of the strain was offered. 

A February 2010 VA treatment record notes the Veteran sought treatment for chronic pain.  Pain was constant, located around the left SI joints with no radiation.  The assessment was chronic nociceptive low back pain, specifically at the left SI joint.  Physical therapy was recommended. 

A February 2010 physical therapy record notes that while the Veteran reported for physical therapy for his left ankle, he reported he had experienced intermittent low back pain since 1995 which had since become constant.  

A March 2010 VA treatment record shows the Veteran sought treatment for low back pain.  He reported the pain began in 1995 when lifting the tailgate of a helicopter and that he has had pain since that time.  He was unable to recall any other injury or trauma.  Sacroiliac joint compression and distraction were positive.  The diagnosis was a combination of SI related pain and muscle guarding for which he would need to be reassessed for SI torsion.  A lumbar/core physical therapy program was recommended.  A subsequent March 2010 physical therapy record indicates that with aquatic therapy, the Veteran's back was feeling better. 

An April 2010 VA treatment record notes the Veteran continued to experience low back pain which he attributed to service and had agreed to attempt hypnosis therapy. 

A November 2010 VA treatment record indicates the Veteran sought a letter from his treating physician stating that his low back pain was related to service.  No such letter has been received.

At the April 2011 Board hearing, the Veteran stated that he sustained an injury to his back attempting to lift the tailgate of a helicopter during service.  He reported treating the injury with Motrin and that around 2005, it began to bother him again.  He indicated that physical therapy had not helped to alleviate his symptoms and that pain begins immediately upon standing.  While the Veteran noted that he had discussed the in-service injury with his doctors, he reported that they did not offer an opinion as to whether it was related to his current back problems.

A June 2011 addendum examination report to the June 2009 VA examination noted the single entry in the Veteran's STRs for back pain and that his separation examination was negative for any back complaints.  The examiner also noted that the Veteran's CPRS medical records did not indicate a chronic back disorder and that his previous sacroiliac joint X-rays were normal.  The examiner also noted the records indicating the Veteran sought treatment for back pain following a snowboarding accident in 2004. 

The Veteran reported constant low back pain at a baseline of 7/10 and flare-ups several times a day which are aggravated by bending, lifting, and prolonged sitting or standing.  Percocet and stretching helped to alleviate the pain and while there was decreased range of motion during a flare-up, there was no other functional impairment noted.  There were no incapacitating episodes within the past 12 months, and there was no history of falls or inability to ambulate. 

Inspection of the thoracolumbar spine did not reveal any atrophy, posture abnormalities, fixed deformities, or abnormalities of the musculature.  There was painful motion with tenderness in the lumbar musculature and a mild amount of guarding.  Flexion was to 70 degrees with pain at the end of the range, extension was to 25 degrees with pain at the end of the range, right and left lateral flexion and left and right rotation were to 25 degrees with pain at the end of the range in both directions.  Bilateral lower extremity test was normal with normal muscle tone; sensation and reflexes were normal.  

The examiner diagnosed a lumbar strain and opined that based on the record, it was less likely than not that the Veteran's current back disability was related to his service.  The examiner noted that there is only one instance of back pain during service which was not followed-up by any additional notes of back pain or indication of a chronic back disorder.  There were also no reported back problems, and no back problems were found, on separation.  The examiner noted there is no documentation of back problems from separation until 2004, where the Veteran reported a snowboarding injury.  Given the length of time without evidence of back problems, the available medical evidence, and the intercurrent injury, the examiner found that the current back disorder was not related to service.  

It is not in dispute that the Veteran has low back pain.  The Veteran has sought treatment for low back pain since 2004.  However, a chronic low back disability is not noted in his STRs, to include on his service separation examination.  The Board acknowledges the November 1995 STR noting complaints of low back pain, but the diagnosis was a lower back strain without any additional follow-up treatment.  Further, on separation, the Veteran denied recurrent back pain and his spine was evaluated as clinically normal.  He did not seek treatment for back pain again until 2004, at which point he reported a snowboarding accident.  This is consistent with the VA examiner's opinion that the low back complaints noted during service were not indicative of chronic low back disability. 

After reviewing the available evidence, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran's current chronic low back disability is causally related to the low back complaints and clinical findings during his service.  The VA examiner, after review of the evidence (to include knowledge of the in-service low back complaints and findings) and examination of the Veteran, concluded that the current low back disability is not causally related to the in-service symptomatology.  This appears to be supported by radiological images, which showed normal sacroiliac joints in March 2009.  The Board finds the medical opinions to be clear and supported by the overall evidence. 

The Board acknowledges the Veteran's statements regarding his low back and recognizes that he is competent to report such.  The credibility of any assertions of continuing low back pain since service is diminished to some degree by the express denial of low back pain on separation examination and the length of time between separation and seeking treatment in 2004 following a snowboarding accident.  There is no evidence of continuing low back complaints for many years after service.  These facts and circumstances lead the Board to find a lack of continuity of low back symptoms since service. 

The VA examiner, with knowledge of the Veteran's in-service low back complaints and clinical findings, nevertheless concluded that there is no nexus between the current low back disability and the low back strain during service.  The Board finds that the medical examiner's opinions as to the nature and cause of the current low back disability persuasively show that such current disability is due to factors other than the in-service low back symptoms.  The medical evidence shows that the in-service low back problems were essentially acute in nature and resolved, with the onset a number of years later of separate low back problems.  In summary, although the evidence shows low back symptoms during service and a current low back disability, there is no persuasive link or nexus between the two. 

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the claim of service connection for a back disability.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal in this matter must be denied.



ORDER


Entitlement to service connection for a low back disability is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


